 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                    (SOUTHERN DIVISION)
11
12 AMY LYFORD,                                     )   Case No. 2:18-CV-09467-AG (KS)
                                                   )
13                    Plaintiff,                   )   ORDER GRANTING
                                                   )   STIPULATION TO DISMISS
14              vs.                                )   ENTIRE ACTION WITH
                                                   )   PREJUDICE
15 PRUDENTIAL INSURANCE                            )
   COMPANY OF AMERICA and DOES                     )   Judge:   Hon. Andrew J. Guilford
16 1-10, inclusive,                                )
                                                   )
17                    Defendants.                  )
                                                   )
18
19              Based upon the stipulation of the parties and for good cause shown,
20              IT IS HEREBY ORDERED that this action, Case No. 2:18-cv-09467-AG-
21 (KSx), is dismissed in its entirety as to all defendants, with prejudice.
22              IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
23 attorneys’ fees and costs in this matter.
24              IT IS SO ORDERED.
25
     Dated: December 30, 2019
26                                             Hon. Andrew J. Guilford
                                               United States District Court Judge
27
28
                                                   1                Case No. 2:18-CV-09467-AG (KS)
                                                               ORDER GRANTING STIPULATION TO
                                                          DISMISS ENTIRE ACTION WITH PREJUDICE
     172408.1
